DETAILED ACTION

Claim Interpretation
	The 35 USC 112(f) interpretation of claims 1 and 20 has been withdrawn since the claims have been amended to include structure. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/21/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 102(a)(1) and 35 USC 103 prior art rejection have been withdrawn. 
Note: a new prior art rejection has not been presented.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Regarding claims 1 and 20, the newly added limitation of “wherein the sample image and the second image corresponding the same image belong to a same class;” is not supported by the specification. The specification in ¶29 and ¶89, discloses, that the same entity for example a “same vehicle license plate”, “same human face” or “same character” is inputted as both the sample image and the second image. However being the “same entity” is much more specific than just being the “same class” and it does not appear that the classifier would be able to trained correctly if the images contained objects of the same class, for example, human faces but the faces belonged to different people, or if the if images were the same class of license plates but the plates had different letters/number on them.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662